Citation Nr: 0618249	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  99-10 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for gout, claimed as 
secondary to service-connected prostate cancer.

2.  Entitlement to service connection for a liver disorder, 
claimed as secondary to the service-connected prostate cancer 
and as secondary to herbicide exposure.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to an evaluation in excess of 60 percent for 
the residuals of prostate cancer.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In May 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.

In a January 2004 decision, the Board denied claims of 
entitlement to service connection for a bilateral knee 
disorder, a bilateral leg disorder, a bilateral hip disorder, 
the residuals of frostbite, and a skin disorder.  Thus, the 
veteran's appeal as to these claims has been resolved.

In January 2004, the Board remanded the remaining claims on 
appeal to the RO via the Appeals Management Center (AMC) for 
additional evidentiary development.

The Board notes that the issue of entitlement to service 
connection for a neck disorder has been characterized by the 
RO as whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a neck disorder.  However, the Board is unable 
to identify a prior final decision of record with respect to 
that claim.

The Board notes that the text of an April 1975 rating 
decision cited by the RO does contain references to the neck 
listed among the findings of a recent VA examination.  
However, a claim of service connection for a neck disorder is 
not listed among the claims at issue in that decision, and 
the veteran was not advised of such a claim having been 
denied in a subsequent April 1975 notice letter.  Thus, the 
Board concludes that the April 1975 rating decision cannot 
constitute a prior final decision with respect to that claim.

For this reason, and because the claim of entitlement to 
service connection was not denied in any rating decision 
prior to the February 1999 decision that is the subject of 
this appeal, the Board finds that the claim is subject to de 
novo review, and it has been recharacterized on the title 
page accordingly.

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for a low back disorder is addressed in 
the REMAND portion of the decision below and is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against 
finding that the veteran's gout is related to his service-
connected prostate cancer.

2.  The preponderance of the competent evidence is against 
finding that the veteran currently has a liver disorder that 
is related to either his service-connected prostate cancer or 
to herbicide exposure during service.

3.  The preponderance of the competent evidence is against 
finding that the veteran currently has a disability of the 
neck or cervical spine that is related to his military 
service.

4.  The veteran is receiving the maximum schedular rating for 
voiding dysfunction requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times a day; he does not have renal dysfunction.


CONCLUSIONS OF LAW

1.  Gout was not incurred or aggravated in service and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.310(a) (2005).

2.  A liver disorder was not incurred or aggravated in 
service and is not proximately due to or the result of a 
service-connected disability..  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. § 3.303, 3.310(a).

3.  A neck disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

4.  The criteria for an initial evaluation in excess of 60 
percent for the residuals of prostate cancer have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.115b, Diagnostic Code 7528 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Dingess, supra; Pelegrini, 
supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in February 2004 
in which the RO advised the veteran of the evidence needed to 
substantiate his claims for an increased rating and for 
service connection.  The veteran was also advised of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was further advised to inform 
the RO if there was any other evidence or information that he 
may have pertaining to his claim.  

Although this letter was not issued prior to the initial 
adjudication of his claims in the February 1999 rating 
decision, the Board notes that the issues on appeal were 
subsequently readjudicated by the RO in Supplemental 
Statement of the Case (SSOC) in May 2005.  Thus, the Board 
finds any error with respect to the timeliness of that notice 
to be harmless.

Furthermore, despite the inadequate notice provided to the 
veteran on the effective date element of the claims, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against 
granting the appellant's claims, any questions as to the 
appropriate effective dates to be assigned are rendered moot.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The RO has obtained the 
veteran's treatment records, and arranged for him to undergo 
examinations in August 1999, January 2001, and March 2004.

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  



II.  Entitlement to service connection for gout and for a 
liver disorder

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury 38 C.F.R. § 3.310(a).  When aggravation of 
a veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that, if a veteran who served on active duty 
in Vietnam during the Vietnam era develops one of the 
diseases which is presumed to have resulted from exposure to 
herbicides, the veteran is presumed to have been exposed to 
Agent Orange or similar herbicide.  

Regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

As discussed in detail above, service connection has been 
established for prostate cancer.  The veteran essentially 
argues that the claimed gout and liver disorder developed 
secondary to the drug Duract, which he received in 1997 for 
pain relief while undergoing treatment of his service-
connected prostate cancer.  Alternatively, the veteran has 
also asserted that his claimed liver disorder developed 
secondary to herbicide exposure in service.

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against granting service 
connection for gout or for a liver disorder as secondary to 
treatment received for the service-connected prostate cancer.  
In essence, the Board concludes that, although the veteran 
has gout, the preponderance of the evidence is against 
finding that the disease is related to his service-connected 
disability.  The Board further concludes that the 
preponderance of the evidence is against finding that the 
veteran has a current liver disorder.

In this regard, the Board finds the most probative evidence 
of record to be the report of the VA examination conducted in 
March 2004.  In that report, the examiner explained that the 
veteran had a history of gouty arthritis in his big toes 
since 1997, but that it was not related to the veteran's 
history of prostate cancer or the treatment that he had 
received for prostate cancer.  The examiner further found 
that the veteran's current liver function tests were normal, 
and that the veteran did not currently have liver disease.

The Board finds this conclusion regarding the claimed liver 
disorder to be consistent with the results of the previous 
examination that had been arranged through QTC Medical 
Services in January 2001.  In the report of that examination, 
it was noted that the veteran had been diagnosed with 
prostate cancer by biopsy in 1996, and that he was treated 
through radiation seed implants in 1997.  It was also noted 
that the veteran reported a history of liver dysfunction, 
which be believed to be related to the medication Duract, 
which he had been prescribed while undergoing treatment for 
prostate cancer.  The examiner noted that there was a note in 
the veteran's medical records of having experienced liver 
dysfunction as a result of his prostate cancer therapy.  The 
examiner also noted that Duract was a known cause of liver 
dysfunction.  However, the examiner found that examination 
and diagnostic studies revealed no diagnosable liver 
pathology.  

The Board notes that these findings are also consistent with 
the report of another QTC examination conducted in August 
1999 in which the examiner found that there were no clinical 
findings to support that the veteran had liver problems.  The 
examiner explained that both physical examination and 
diagnostic studies showed the liver to be normal.

The Board has considered a June 1999 letter from a private 
physician asserting that the veteran developed liver 
dysfunction as a result of weight gain after undergoing 
prostate cancer therapy.  However, because the physician did 
not provide any explanation as to the nature of that liver 
dysfunction, the Board finds this letter to be of little 
probative value.  Furthermore, the fact that a condition or 
injury occurred in the past is not enough to warrant an award 
of service connection; there must be current disability 
resulting from that condition or injury.  See Rabideau, 
supra; see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).  

As discussed in detail above, the veteran underwent thorough 
examinations in August 1999, January 2001, and March 2004.  
Each of the three examining physicians specifically found 
that physical examination and diagnostic studies revealed no 
evidence of any liver disorder.  The Board notes that the 
veteran's VA treatment records since 2001 are also negative 
for any diagnosis of a liver disorder.  The Board concludes 
that the results of these three examinations, as well as the 
absence of any evidence of a liver disorder in the VA 
treatments records, simply outweigh the isolated finding 
noted in the June 1999 letter from the private physician.

In the June 1999 letter referenced above, the private 
physician also noted that the veteran had developed gout as a 
result of weight gain from his radiation and chemotherapy 
treatment for prostate cancer.  The Board notes that this 
finding is in conflict with the opinion of the March 2004 VA 
examiner, who specifically determined that the veteran's gout 
was not related to his treatment for prostate cancer.  It 
appears that neither the August 1999 nor January 2001 
examiners offered any opinion as to the etiology of the 
veteran's gout because neither examiner could find any 
evidence on physical examination that the veteran currently 
had gout.

In this instance, the Board finds the conclusions of the 
March 2004 VA examiner to be more probative than those of the 
private physician in the June 1999 letter.  In his report, 
the VA examiner specifically noted that he had reviewed the 
veteran's claims folder, and the examiner could find no basis 
for concluding that the gout was related to the veteran's 
treatment for prostate cancer.  Although the private 
physician did suggest a relationship, the physician also 
linked that treatment to a number of other health problems 
without providing any rationale for that opinion.  As noted 
above, the physician included liver dysfunction among those 
health problems, but repeated physician examination and 
diagnostic studies have failed to show any evidence of a 
current liver disorder.  For these reasons, the Board finds 
the conclusion of the private physician in the June 1999 
letter to be of no probative value.

In support of his claim, the veteran also submitted a June 
1998 press release from the company that produced Duract 
showing that the drug was withdrawn from the market because 
it had been shown to cause liver disease.  However, as 
repeated physical examinations and diagnostic studies since 
1999 have shown no evidence of a current liver disorder, the 
Board finds this document to be of no probative value in this 
case.  The Board notes that this release is negative for any 
reference to gout having been found to be related to the use 
of this drug.

With respect to the veteran's contention that he has a liver 
disability secondary to exposure to herbicides in service, 
the Board recognizes that a veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to a herbicide agent 
(i.e., Agent Orange).  38 C.F.R. § 3.307(a).  Thus, because 
the veteran served in the Republic of Vietnam during the 
Vietnam era, his exposure to herbicides is presumed.

However, as discussed in detail above, the preponderance of 
the evidence is against finding that the veteran has a 
current liver disorder.  Consequently, the preponderance of 
the evidence is also against granting service connection for 
a liver disorder as secondary to herbicide exposure in 
service.  

In addition, as there is no current liver disorder, there is 
no basis for considering application of the presumptions set 
forth in 38 C.F.R. §§ 3.307 and 3.309 regarding specific 
diseases related to exposure to herbicides.

While the veteran may sincerely believe that his gout is 
secondary to treatment for prostate cancer, or that he has a 
liver disorder that was incurred as a result of such 
treatment or due to herbicide exposure, it is well 
established that, as a layperson, he is not considered 
capable of opining on matters requiring medical knowledge, 
such as diagnoses or etiology of a disease.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In summary, for the reasons and bases set forth hereinabove, 
the Board concludes that the preponderance of the evidence is 
against finding that the veteran's gout developed secondary 
to treatment received for his service-connected prostate 
cancer.  The Board further concludes that the preponderance 
of the evidence is against finding that the veteran has a 
current liver disorder secondary to such treatment or due to 
exposure to herbicides during service.

III.  Entitlement to service connection for a neck disorder

As explained in the Introduction, the issue of entitlement to 
service connection for a neck disorder was characterized by 
the RO as whether new and material evidence has been received 
to reopen a previously denied claim of entitlement to service 
connection for a neck disorder.  However, the Board is unable 
to identify a prior final decision of record with respect to 
that claim.

The text of an April 1975 rating decision cited by the RO 
does contain references to the neck listed among the findings 
of a recent VA examination, but a claim of service connection 
for a neck disorder was not listed among the claims at issue 
in that decision, and the veteran was not advised of such a 
claim having been denied in a subsequent April 1975 notice 
letter.  Thus, the Board believes that the April 1975 rating 
decision cannot constitute a prior final decision with 
respect to that claim, and that the claim is subject to de 
novo review.  

Where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby.  See Bernard, supra.  In the February 2004 notice 
letter, the RO advised the veteran as to the type of evidence 
necessary to reopen a claim, and as to the type of evidence 
needed to substantiate the underlying claim for service 
connection.  Because the veteran received notice as to the 
type of evidence needed to substantiate the service 
connection aspect of his claim, the Board finds that there 
will be no prejudice to the veteran in proceeding to 
adjudicate that claim.

The veteran's contends that he has a current neck disability 
as a result of injuries sustained in two automobile accidents 
in service.  He also contends that a head injury in service 
also contributed to the claimed neck disorder.

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau, supra.

At the outset of this discussion, the Board notes that there 
is no question that the veteran received treatment for 
complaints of neck pain while on active duty, and that he was 
involved in two automobile accidents while in service.

In this regard, the Board notes the veteran's service medical 
records, which reflect that, in October 1969, he was involved 
in an automobile accident.  He subsequently reported 
experiencing pain in his neck and back.  Examination 
immediately following the accident revealed "marked guarding 
of the neck muscles."  X-rays were found to be normal.  

Subsequent clinical records show that, in January 1970, the 
veteran was involved in another automobile accident.  
Examination continued to show some tightening of the neck 
muscles, and the examiner noted an impression of mild 
cervical strain.  During an annual physical examination 
conducted in April 1970, it was noted that the veteran was 
continuing to complain of neck and back pain since being 
involved in an automobile accident.

The veteran has also reported having sustained a head injury 
while in service.  Although there are no clinical records 
showing such an injury, his service medical records do 
include a signed statement from the veteran dated in 1974 in 
which he reported having sustained such an injury in 1967.  
The record also shows that the veteran described such an 
injury during a VA examination in 1974.  He indicated that he 
was in Germany in September 1967, and was on a truck when he 
was struck in the head by a pallet and was knocked 
unconscious.  Although the veteran is not competent to offer 
a medical opinion, the Board finds that the report having 
been struck in the head and knocked unconscious is the sort 
of observable act that a lay person is competent to describe.  

During the veteran's May 2003 hearing before the undersigned, 
he also referred to having sustained multiple injuries when 
he was riding on a truck that struck a land mine in Vietnam.  
The Board notes that there is no reference to this incident 
in the veteran's service medical records, or during the 1974 
VA examination.  However, the Board finds that, even if such 
an accident did occur, the preponderance of the evidence is 
against finding that he has a current disability of the neck 
or cervical spine as a result of that incident.

In essence, the Board finds that, although the veteran may 
have indeed been involved in the incidents he described, and 
to have experienced neck pain as a result, the fact that a 
condition or injury occurred in the past is not enough to 
warrant an award of service connection; there must be current 
disability resulting from that condition or injury.  See 
Rabideau, Gilpin, supra.  

In this regard, the Board notes that the report of a medical 
examination conducted in October 1972 reveals that the 
veteran's neck was specifically found to be normal.  
Similarly, in the report of a medical examination completed 
for separation in June 1974, the veteran's neck was again 
found to be normal.  A report of medical history completed by 
the veteran in June 1974 is negative for any complaints of 
neck pain.  

Furthermore, although the veteran reported experiencing neck 
pain during the November 1974 VA examination, the examiner 
specifically found that x-rays of the cervical spine were 
negative, and that there was no clear evidence of orthopedic 
disease of the cervical spine on physical examination.

The Board further notes that the record is negative for any 
subsequent complaints of neck pain until the veteran filed an 
informal claim of entitlement to service connection for a 
neck disability in June 1998.  Although numerous treatment 
records have been associated with the claims folder since 
that time, the Board is unable to identify a diagnosis of a 
neck or cervical spine disorder.

A June 1998 letter from a private physician references the 
veteran having sustained a neck injury in an automobile 
accident in January 1997.  However, there is no specific 
diagnosis of a disability of the neck or cervical spine noted 
in that letter.

With respect to the issue of whether the veteran has a 
current disability of the neck or cervical spine, the Board 
finds the most probative evidence of record to be the report 
of the August 1999 QTC examination.  In that report, the 
examiner found that there was full range of motion in the 
neck, and no associated weakness, lack of endurance, pain, or 
fatigability.  No diagnosis of any disability of the neck or 
cervical spine was noted.

The Board notes that the veteran's VA treatment records dated 
since 2001 are also entirely negative for any complaints or 
treatment for a disability of the neck or cervical spine.

Although the veteran may believe that he has a disability of 
the neck or cervical spine related to his military service, 
he is not competent to offer an opinion as to medical 
matters, such as diagnoses or etiology.  See Espiritu, supra.  
The Board recognizes that he is competent to describe 
symptoms in his neck, such as pain, but the Court has held 
that a symptom alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001)). 

In this case, there are subjective complaints of pain in the 
neck without any evidence of any underlying pathology.  Since 
there is no competent medical evidence of the existence of a 
clinical disability manifested primarily by pain in the neck, 
this claim must be denied.  See Rabideau, 2 Vet. App. at 144.

The Board has considered the doctrine of giving the benefit 
of the doubt to the appellant, under 38 U.S.C.A. § 5107 (old 
and new versions) and 38 C.F.R. § 3.102, but the Board does 
not find the evidence is in approximate balance so as to 
warrant its application.  In short, the Board concludes that 
the preponderance of the evidence is against granting the 
veteran's claim of entitlement to service connection for a 
neck disorder.

IV.  Entitlement to an evaluation in excess of 60 percent for 
prostate cancer.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

The veteran's residuals of prostate cancer are currently 
rated as 60 percent disabling under the provisions of 38 
C.F.R. § 4.115b, Diagnostic Code (DC) 7528.  Pursuant to the 
provisions of DC 7528, a 100 percent evaluation is warranted 
for malignant neoplasms of the genitourinary system.  A note 
to this code section states that if there has been no local 
reoccurrence or metastasis following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, then the disability is to be rated 
based on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Any change in 
evaluation based upon that or any subsequent examinations 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
See 38 C.F.R. § 4.115b, DC 7528 (2005).  

As noted, Diagnostic Code 7528 provides for a mandatory VA 
examination at the end of six months following the cessation 
of treatment.  Here, the veteran's informal claim of 
entitlement to service connection for prostate cancer was 
received by the RO in June 1998.  In support of his claim, 
the veteran subsequently submitted medical records showing 
that his prostate cancer was diagnosed by biopsy in March 
1997, which was treated with neoadjuvant hormone ablation 
therapy followed by radioactive seed implantation in January 
1997.

In the February 1999 rating decision, the RO granted service 
connection for prostate cancer and assigned a 20 percent 
rating, effective June 9, 1998.  In a June 1999 e-mail, a VA 
physician indicated that the radioactivity from seed 
implantation was thought to last from six to eight months in 
most cases, but could last up to a year.  Thus, the VA 
physician noted that the end of therapy could be considered 
as late as August 1998.

Shortly thereafter, in a June 1999 rating decision, the RO 
granted an increased rating of 100 percent, effective from 
June 9, 1998, to February 28, 1999.  The RO also awarded a 40 
percent disability rating, effective March 1, 1999, for the 
required wearing of absorbent materials that must be changed 
two to four times per day.

The Board notes an additional, specific rating decision 
proposing a reduction under the provisions of 38 C.F.R. 
§ 3.105(e) was not required in this case because the June 
1999 rating determination assigning a 40 percent was not, in 
fact, a reduction of compensation payments being made at that 
time because that was the same rating decision wherein the 
initial 100 percent rating was assigned.  See VAOPGCPREC 71-
91 (Nov. 7, 1991) (it was noted that section 3.105(e) applied 
where the change in evaluation would result in a reduction in 
the amount of compensation currently being paid; where there 
was no actual reduction the claimant was not subjected to 
economic hardship during the course of the appeal and the 
application of section 3.105(e) has no practical utility); 
see also VAOPGCPREC 29-97 (Aug. 7. 1997).  

Shortly thereafter, the veteran underwent the August 1999 QTC 
examination, which was precisely one year after the 12 month 
radiation life of the seeds ended in August 1998.  At that 
time, it was confirmed that the veteran had not received any 
surgical, x-ray, antineoplastic chemotherapy, or other 
therapeutic procedure for the treatment of prostate cancer 
since August 1998.  The records at that time are also 
negative for findings of local reoccurrence or metastasis.  
Under these circumstances, improvement was shown, and the 
reduction from 100 percent was warranted.

The Board notes that the disability rating assigned for the 
veteran's residuals of prostate cancer was ultimately 
increased to 60 percent, effective March 1, 1999, which 
contemplates the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times a day.  The veteran continued to express disagreement 
with the disability rating assigned.  Thus, the Board will 
consider whether an evaluation in excess of 60 percent is 
warranted at any time since March 1, 1999.

As a preliminary matter, the Board notes that, during the 
pendency of this appeal, the RO awarded service connection 
for sleep apnea as secondary to the service-connected 
prostate cancer, and assigned a 50 percent rating, effective 
August 1998.  The RO also granted service connection for 
erectile dysfunction as secondary to the service-connected 
prostate cancer, and assigned a non compensable evaluation 
under the schedular criteria.  However, the RO also awarded 
special monthly compensation based on loss of use of a 
creative organ.  In addition, the RO awarded entitlement to a 
total rating based on individual unemployability specifically 
based on a finding that the veteran's residuals of prostate 
cancer render him unable to sustain substantially gainful 
employment.

The veteran did not appeal the disability ratings or 
effective dates assigned for these awards.  Thus, although 
the relevant examination reports and treatment records 
discussed below do contains references to the veteran's sleep 
apnea and erectile dysfunction as residuals of his prostate 
cancer, and to his current unemployability, these matters 
will not be discussed herein because they have been 
separately addressed by the RO and are not currently before 
the Board on appeal.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a.  Continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
that must be changed less than twice a day warrants a 20 
percent rating.  Required wearing of absorbent materials, 
which must be changed 2 to 4 times daily, warrants a 40 
percent evaluation.  A 60 percent rating is contemplated in 
cases requiring use of an appliance or wearing of absorbent 
materials that must be changed more than 4 times a day.  Id.

Urinary frequency producing daytime voiding interval between 
two and three hours, or; awakening to void two times per 
night day is rated 10 percent disabling. Daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night day is rated 20 percent 
disabling.  Daytime voiding interval of less than one hour, 
or awakening to void five or more times per night, is rated 
40 percent disabling.  Id.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A noncompensable evaluation is 
warranted for obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
A 10 percent rating is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or a combination of the 
following: (1) post-void residuals greater than 150 cubic 
centimeters (cc's); (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per second); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilatation every 2 to 3 
months.  A 30 percent rating contemplates urinary retention 
requiring intermittent or continuous catheterization.  Id.

As noted above, the veteran's residuals of prostate cancer 
have been evaluated as 60 percent disabling from March 1, 
1999.  Thus, he already has the maximum schedular rating 
available under the criteria for rating voiding dysfunction.  
However, DC 7528 also provides for rating the residuals of 
prostate cancer based on renal dysfunction if that is the 
more predominant manifestation.  

A 100 percent evaluation is assigned for renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or BUN more than 80 mg%; or creatine more than 8 
mg%; or markedly decreased function of kidney or other organ 
systems, especially cardiovascular.  An 80 percent evaluation 
is assigned for renal dysfunction involving persistent edema 
and albuminuria with BUN 40 to 80 mg%; or creatine 4 to 8 
mg%; or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
38 C.F.R. § 4.115a.

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against granting an 
increased evaluation based on renal dysfunction.  As will be 
discussed in greater detail below, the Board finds that the 
veteran's residuals of prostate cancer are manifested 
primarily by voiding dysfunction, and not by renal 
dysfunction so as to warrant evaluation under the applicable 
criteria for that disability.

In this regard, the Board notes a June 1999 letter from Dr. 
R.S., a urologic surgeon who had been treating the veteran 
since April 1999.  The physician indicated that the veteran 
had experienced severe lower urinary tract dysfunction since 
undergoing treatment for prostate cancer.  It was noted that 
he was experiencing double voiding, a sense of incomplete 
emptying, intermittency, a weak stream, and a need to strain 
to void.  No references to renal dysfunction were noted.

These findings are consistent with the reports the August 
1999 QTC examination, the January 2001 QTC examination, and 
the March 2004 VA examination.  In each of these reports it 
was noted that the veteran's residuals of prostate cancer 
were manifested primarily by urinary frequency and urinary 
leakage, which required the wearing of absorbent materials 
that must be changed frequently.  However, these reports are 
entirely negative for any evidence that the veteran's 
residuals included renal dysfunction.  There is no evidence 
of persistent edema or albuminuria, no indication that he has 
required dialysis, and no findings of decrease in kidney 
function.  Although the veteran does have hypertension, which 
has been evaluated as 10 percent disability, the presence of 
that degree of hypertension supports the assignment of no 
more than a 30 percent rating under the criteria for renal 
dysfunction.

In light of this record, the Board concludes that the 
preponderance of the evidence is against granting an 
increased rating for the service-connected residuals of 
prostate cancer based on renal dysfunction.  In essence, the 
Board finds that the predominant residual is voiding 
dysfunction, which has already been evaluated as 60 percent, 
which is the maximum rating available for that disability.

Therefore, in summary, the Board finds that the preponderance 
of the evidence is against granting an increased rating for 
the residuals of prostate cancer at any time since March 1, 
1999.  See Fenderson, supra.  The benefit sought on appeal 
is, accordingly, denied.


ORDER

Entitlement to service connection for gout, claimed as 
secondary to service-connected prostate cancer, is denied.

Entitlement to service connection for a liver disorder, 
claimed as secondary to the service-connected prostate cancer 
and as secondary to herbicide exposure, is denied.

Entitlement to service connection for a neck disorder is 
denied.

Entitlement to an evaluation in excess of 60 percent for the 
residuals of prostate cancer is denied.


REMAND

This case was remanded by the Board in January 2004 in part 
so that the veteran could be provided appropriate VCAA notice 
as to the issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a low back disorder.  In accordance with the 
Board's instructions, the veteran was subsequently provided 
with what was adequate notice at the time to comply with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  However, with the issuance of a new decision by 
the Court in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), this notice is now insufficient to meet the 
requirements of the law. 

In Kent, the Court determined that VA must advise a claimant 
as to the type of evidence needed to reopen a claim, i.e., 
the meaning of the terms "new" and "material", in addition 
to what is required to substantiate each element of a service 
connection claim.  See also Dingess/Hartman, supra.  The 
Court further held that, under 38 U.S.C. § 5103(a), VA is 
required to notify the appellant of what constitutes 
"material" evidence in the context of his or her particular 
claim to reopen, which includes notice as to the basis on 
which the underlying claim for service connection was 
previously denied by VA. 

In this case, the veteran was advised in the February 2004 
letter of the type of evidence needed to reopen a previously 
denied claim of service connection, which included notice as 
to the meanings of the terms "new" and "material."  
However, the definition of the word "material" was not 
tailored to include notice as to the basis of the previous 
denials of his claim for service connection for a back 
disorder.  Consequently, the Board finds that this claim must 
be remanded in order to ensure that the veteran is provided 
sufficient notice in compliance with the Court's holding in 
Kent.

Furthermore, the Board notes that, in Kent, the appellant had 
been notified in the Statement of the Case and the 
Supplemental Statement of the Case that new evidence was 
required to reopen his claim.  However, the Court found that 
these documents could not constitute sufficient notice as to 
that element because they used the definition of "new 
evidence" from the version of 38 C.F.R. § 3.156 that was in 
effect for claims filed on and after August 2001, even though 
the veteran's claim in that case was filed prior to that 
date.

The Board notes that a similarly situation has occurred in 
this case in that the veteran was advised in the February 
2004 letter of the definitions of "new" and "material" 
from the version in effect for claims filed on and after 
August 2001, even though the veteran's claim was filed prior 
to that date.  Thus, the Board finds that, in addition to the 
basis enunciated above, this case must also be remanded so 
that the veteran can be provided the correct definitions of 
"new" and "material" from the version of 38 C.F.R. § 3.156 
in effect for his claim.

Accordingly, the case is REMANDED for the following action:

1.  The originating agency should provide 
the veteran with appropriate notice 
regarding the issues of whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for a low back 
disorder as required by the Court's 
decision in the consolidated appeal of 
Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).  This would include 
information what would constitute "new" 
and "material" evidence to reopen his 
claim, to include notice as to the RO's 
previous basis for denying service 
connection for a back disorder.  The 
veteran should also be provided notice as 
to the evidence may be submitted to 
substantiate all elements of the 
underlying service connection claim 
raised, including existence of a 
disability, a connection between the 
veteran's service and the disability, 
degree of disability, and effective date 
of the disability. 

2.  After the development requested above 
has been completed to the extent 
possible, the AMC is free to undertake 
any additional development deemed 
necessary.  Once that has been completed, 
the AMC should readjudicate the veteran's 
claim.  If the benefit sought on appeal 
remain denied, the veteran and his 
representative should be furnished with 
copies of a Supplemental Statement of the 
Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


